Citation Nr: 1643749	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  15-14 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, as secondary to service-connected posttraumatic stress disorder (PTSD) with depression and alcohol use disorder.

2.  Entitlement to service connection for chronic pancreatitis, as secondary to service-connected PTSD with depression and alcohol use disorder.

3.  Entitlement to service connection for liver disease to include hepatitis B, claimed as due to military sexual trauma.

4.  Entitlement to service connection for human immunodeficiency virus (HIV), claimed as due to military sexual trauma.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs
ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to March 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The November 2014 rating decision granted entitlement to service connection for PTSD due to military sexual trauma with depression and alcohol use disorder; a 100 percent disability rating was assigned, effective March 21, 2014.  The decision also denied service connection for HIV, hepatitis B, pancreatitis, and diabetes mellitus, type II.  In January 2015, the Veteran filed a notice of disagreement (NOD), in which he essentially disagreed with the denials of service connection for HIV, hepatitis B, pancreatitis, and diabetes mellitus, type II.  However, in the May 2015 statement of the case (SOC), the RO incorrectly identified the contested issue as entitlement to separate evaluations for depression and alcohol use disorder.  In the May 2015 VA Form 9, the Veteran again asserted entitlement to service connection for chronic pancreatitis and diabetes mellitus, as secondary to service-connected alcohol use disorder, as well as entitlement to service connection for HIV and hepatitis B, as due to the conceded military sexual trauma.  Therefore, based on the Veteran's consistent presentation throughout the appeal, the Board has rephrased the issues on appeal accordingly.  C.f., Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, (s)he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues on appeal are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that the issues on appeal must be remanded for further development.

As to the claims of entitlement to service connection for chronic pancreatitis and diabetes mellitus, type II, the Veteran has asserted that he suffers from these disabilities as a result of alcohol abuse disorder, which has been service connected as secondary to PTSD (see the November 2014 rating decision).  VA treatment records document a history of chronic pancreatitis and diabetes type II.  See, e.g., the VA treatment records dated August 2014.  The Veteran has not been afforded a VA examination as to the claimed disabilities; as such, the matters must be remanded in order to afford him with a pertinent VA examination to address outstanding questions of diagnosis and nexus.  See Charles v. Principi, 16 Vet. App. 270 (2002); see also 38 C.F.R. § 3.159(c)(4) (2015) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

With respect to the claims of entitlement to service connection for HIV and liver disease to include hepatitis, the Veteran has asserted that these disabilities are the result of his military sexual trauma.  To this end, the Board notes that the Veteran's VA treatment records document a history of viral hepatitis B and HIV.  See, e.g. the VA treatment records dated August 2014.  Moreover, military sexual trauma was conceded by the RO in the November 2014 rating decision.  In addition, service treatment records dated February 1984 documented treatment for yellow eyes and orange urine.  In an undated treatment record submitted by the Veteran (identified by him as a service treatment record), a history of hospitalization for hepatitis was reported.  The Veteran has not been afforded a VA examination to determine the etiology of the claimed liver disease and HIV.  As such, these matters should be remanded in order to obtain A VA opinion as to the claimed disabilities.  See Charles, supra; see also 38 C.F.R. § 3.159(c)(4).

The Board additionally notes that the Veteran has reported that he received VA treatment in May 1989, as well as from March 2003 to present.  In the May 2015 SOC, the AOJ indicated that VA treatment records dated in May 1989 and from October 2003 through November 2014 had been reviewed and associated with the electronic record.  However, review of the record shows that the Veteran's complete VA treatment records, namely those dated in 1989 and from October 2003 to August 2006 have not been associated with the claims file.  As such, upon remand, the Veteran's complete VA treatment records should be obtained and associated with his claims file.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. After obtaining the appropriate releases where necessary, the AOJ shall procure any records of outstanding treatment and/or evaluation that the Veteran has recently received.  The Board is particularly interested in records of the Veteran's VA treatment dated from May 1989 to August 2006, and from November 2014 to present.  All such available documents must be associated with the claims file.

2. Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of the claimed chronic pancreatitis, diabetes mellitus, type II, liver disease including hepatitis B, and HIV.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted as appropriate, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  The examiner should elicit from the Veteran a detailed account of any instances of pertinent in-service and post-military symptomatology.  The examiner should then provide an opinion as to:

(a)  Whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's chronic pancreatitis, diabetes mellitus, liver disease to include hepatitis B, and HIV had their clinical onset during his active duty, to include as due to conceded military sexual trauma.

(b)  Whether it is at least as likely as not that the claimed chronic pancreatitis and diabetes mellitus, type II, were caused or aggravated by a service-connected disability, to specifically include alcohol use disorder?  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

The absence of evidence of treatment in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.
If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3. After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, readjudicate the claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

No action is required of the Veteran until notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in denial of the claims.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

